Title: From George Washington to Thomas Nelson, 2 August 1798
From: Washington, George
To: Nelson, Thomas (1764-1824)



Dear Sir,
Mount Vernon 2d Augt 1798

Your letter of the 27th Ulto came to my hands by the last Post, and I thank you for the Offer you have made me of your Services as one of my Aids de Camp; But as you will have seen by the reservation

made in my letter to the President of the U. States (which I perceive is published in the Gazettes) that my coming forward depends upon contingencies; so, the appointing of my Aids, will be regulated by that call upon me, until which, I shall have no occasion of Aids; and ’till then shall hold myself perfectly free; (unless some particular case should occasion a departure from it); as in the choice of mine, many considerations (some more powerful than friendship, or the indulgence of my own Inclinations) must combine. Mrs Washington is thankful for your kind remembrance of her—and I am Your Affecte & Obedt

Go: Washington

